EXAMINER’S AMENDMENT 

Authority for the following examiner’s amendment was provided by Applicant’s representative, David Brush, on 8/8/2022. 
Please make the following changes to the claims filed on 6/16/2022: 

1. (Cancelled)
2. (Cancelled)
3. (Cancelled)

4. (Currently Amended)	The method according to Claim 25, wherein the data structure associated with the client application is obtained in reply to a request for connection of the client application to the server application.

5. (Currently Amended)	The method according to Claim 25, wherein the data structure associated with the client application comprises an oriented graph.

6. (Cancelled)
7. (Cancelled)

8. (Currently Amended)	The method according to Claim 25, whereinthe data structure comprises an attribute of the first page associated with at least one service of the server application associated with the first page.

9. (Cancelled)	
10. (Cancelled)

11. (Currently Amended)	A terminal comprising:
	
	a processor; and
	a non-transitory computer readable medium comprising instructions of a client application stored thereon, the client application being hosted by the terminal and comprising a plurality of pages, the client application, 
communicating, by the client application, with a server application on a server via a telecommunications network, 
obtaining, from the server, by the client application, a data structure associated with the client application, the data structure comprising:
a navigation pathway from an identifier of a first page to an identifier of a second page of the client application, the navigation pathway conveying a possibility for the second page to be requested, via a graphical user interface of the client application, from the first page
a priority attribute and a policy attribute corresponding to the second page, said priority attribute conditioning how fast the terminal will receive a response of the server to a request for the second page, and the policy attribute conditioning an instant of sending to the server the request for the second page with respect to an instant of navigation onto the first page
receiving, by the client application, a request for the first page of the client application via the graphical user interface of the client application;
obtaining, in response to the client application receiving the request for the first page, from the data structure, the priority attribute and the policy attribute corresponding to the second page based on the navigation pathway from the identifier of the first page to the identifier of the second page
sending, based on the obtained policy attribute, a request for the second page to the server application prior to the client application receiving a request for the second page via the graphical user interface of the client application, the request being parametrized as a function of the obtained priority attribute

12. (Cancelled)
13. (Cancelled)
14. (Cancelled)
15. (Cancelled)	
16. (Cancelled)
17. (Cancelled)
18. (Cancelled)

19. (Previously Presented)	The terminal according to claim 11, wherein the data structure associated with the client application is obtained in reply to a request for connection of the client application to the server application.

20. (Cancelled)
21. (Cancelled)

22. (Currently Amended)	The terminal according to claim 11, whereinthe data structure comprises an attribute of the first page associated with at least one service of the server application associated with the first page.

23. (Currently Amended)	The terminal according to claim 11, wherein the instructions furthermore configure the terminal to:
collect usage data relating to at least one of the client application pages; and
transmitting the usage data to the server.

24. (Cancelled) 
 
25. (Currently Amended) A method, implemented by a client application that is executing on a terminal of a telecommunications network, the client application communicating with a server application on a server via the telecommunications network, the client application comprising a plurality of pages, the method comprising: 
 obtaining, from the server, by the client application, a data structure associated with the client application the data structure comprising: 
a navigation pathway from an identifier of a first page to an identifier of a second page of the client application, the navigation pathway conveying a possibility for the second page to be requested, via a graphical user interface of the client application, from the first page
 corresponding to the second page, said priority attribute conditioning how fast the terminal will receive a response of the server to a request for the second page, the policy attribute conditioning an instant of sending to the server the request for the second page with respect to an instant of navigation onto the first page 
receiving, by the client application, a request for the first page of the client application via the graphical user interface of the client application;
obtaining, in response to the client application receiving the request for the first page, from the the priority attribute and the policy attribute corresponding to the second page based on the navigation pathway from the identifier of the first page to the identifier of the second page 
sending, based on the obtained policy attribute, a request for the second page to the server application prior to the client application receiving a request for the second page via the graphical user interface of the client application, the request being parametrized as a function of the obtained priority attribute.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459